IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 01-20001
                            Summary Calendar


UNITED STATES OF AMERICA,

                                                Plaintiff-Appellee,

versus

PEDRO SALGADO PACHECO,

                                                Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                           H-00-CR-467-1
                       --------------------
                        September 19, 2001
Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Defendant-Appellant        Pedro     Salgado    Pacheo     appeals      his

conviction     and   sentence   for     possession   with     the   intent    to

distribute more than five kilograms of cocaine.               Pacheo waived a

jury trial after the district court denied his motion to suppress

evidence, and the district court convicted him based on stipulated

facts. On appeal, Pacheo challenges the district court’s denial of

the motion to suppress.         He also urges that the district court

clearly erred in granting him only a two-level reduction in offense

level for acceptance of responsibility and in denying his request


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
for a two-point reduction under U.S.S.G. §§ 2D1.1(b)(6) and 5C1.2.

     Pacheo argues that the district court should have suppressed

evidence found in a warrantless search because the lessee of the

house, Evelyn Zumaya, lacked authority to consent to a search of a

bedroom that she allegedly subleased to Pacheo.        We find no error,

clear or otherwise, in the district court’s determination, based on

testimony in person at the suppression hearing, that Ms. Zumaya had

both actual and apparent authority to consent to the search.

United States v. Foy, 28 F.3d 464, 474 (5th Cir. 1994); United

States v. Matlock, 415 U.S. 164, 171 (1974).          We note that, by

failing to brief the issue, Pacheo has abandoned any challenge to

the district court’s denial of his motion to suppress statements

that he made following his arrest.

     We find no error in the district court’s determination that,

having   received   a   two-level   reduction   in   offense   level   for

acceptance of responsibility under U.S.S.G. § 3E1.1(a), Pacheo was

not entitled to an additional one-level reduction in offense level

pursuant to § 3E1.1(b).     United States v. Anderson, 174 F.3d 515,

525 (5th Cir. 1999).    We also find no error in the district court’s

determination that Pacheo was not entitled to a two-point reduction

under U.S.S.G. §§ 2D1.1(b)(6) and 5C1.2. United States v. Edwards,

65 F.3d 430, 433 (5th Cir. 1995); United States v. Sotelo, 97 F.3d
782, 799 (5th Cir. 1996).

AFFIRMED.




                                    2